DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because figures 1 and 7 are blurry and as a result the Examiner is not able to discern which direction the R flow arrow is pointing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0092, “flow rate of 143 GPM in the as input flow 112” is unclear and appears to be a grammatical error.
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, “an amount of the redirected at least a portion of the input flow” should be changed to “an amount of the redirected 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-14, 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Van Blerk (US 2014/0265328).
Regarding claim 8, Van Blerk discloses a system for providing power generation, comprising:
a pipe (14 of Figures) having an input flow;
a generation section (30 of Figures) coupleable in parallel with at least a portion of the pipe, the generation section including a pipe section (12 of Figures) configured in parallel with at least a portion of the pipe, the generation section including a pipe section configured to receive (via 16 of Figures) and return (via 18 of Figures) at least a portion of the input flow from the pipe, a turbine (22 of Figures) coupleable to the pipe section and configured to capture energy from the at least a portion of input flow carried by the pipe section, and a generator (24 of Figures) coupleable to the turbine and configured to generate power from the energy captured by the turbine (Para. 0060, 0070).
Regarding claim 9, Van Blerk discloses wherein the pipe (14 of Figures) includes a valve (20 of Figures) configured to restrict flow through at least a portion of the pipe.
Regarding claim 10, Van Blerk discloses further comprising at least one valve (26 of Figures) coupled between the generation section (30 of Figures) and the pipe (14 of Figures), the at least one valve configured to control an amount of the at least a portion of the input flow carried through the generation section.
Regarding claim 11, Van Blerk discloses wherein the at least one valve (26 of Figures) is configured to enable the at least a portion of the input flow to be less than an entire amount of the input flow (Para. 0061).
Regarding claim 12, Van Blerk discloses wherein the system comprises a plurality of generation sections (30 of Figures; Para. 0006-0007) coupleable to the pipe (14 of Figures) at one or more locations (Para. 0006-0007).
Regarding claim 13, Van Blerk discloses wherein the turbine (22 of Figures) of the generation section (30 of Figures) is configured to capture energy from at least one of a liquid or a gas as the at least a portion of input flow carried by the pipe section (14 of Figures; Para. 0060).
Regarding claim 14, Van Blerk discloses further comprising a transfer mechanism (see annotated figure below), the transfer mechanism coupleable between the turbine (22 of Figures) and the generator (24 of Figures) to transfer at least a portion of the captured energy to the generator (Para. 0060, 0070).
Regarding claim 17, Van Blerk discloses a method for providing power generation, comprising:
receiving an input flow (Para. 0057) at a pipe (14 of Figures);
redirecting at least a portion of the input flow from the pipe through a generation section (30 of Figures) using a gate valve (16 of Figures) coupled between the pipe and the generation section;
capturing energy from the at least a portion of input flow carried by the pipe section (via 22 of Figures);
generating power at the generation section by a generator based upon the captured energy (via 24 of Figures; Para. 0060, 0070); and
outputting the at least a portion of the input flow to the pipe (18 of Figures).
Regarding claim 18, Van Blerk discloses controlling an amount of the redirected at least a portion of the input flow based at least in part using a valve (26 of Figures) coupled between the gate valve (16 of Figures) and the generation section (30 of Figures).
Regarding claim 19, Van Blerk discloses wherein the input flow is at least one of a liquid or a gas (Para. 0057).
Regarding claim 20, Van Blerk discloses redirecting at least a portion of the at least a portion of the input flow in the pipe section (14 of Figures) using a redirector within the pipe section (26 of Figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Blerk (US 2014/0265328), in view of Richardson (US 4,797,563).
Regarding claim 1, Van Blerk discloses an apparatus for providing power generation when coupled to a pipe (14 of Figures) having an input flow, comprising:
a gate valve (26 of Figures) coupleable to the pipe, the gate valve configured to enable and disable at least a portion of the input flow;
an input section coupleable to the gate valve, the input section configured to receive the at least a portion of the input flow;
a generation section (30 of Figures) coupleable to the input section, the generation section including a pipe section (12 of Figures) configured to carry the at least a portion of the input flow, a turbine (22 of Figures) coupleable to the pipe section and configured to capture energy from the at least a portion of input flow carried by the pipe section, and a generator (24 of Figures) coupleable to the turbine and configured to generate power from the energy captured by the turbine (Para. 0060, 0070); and
an output section (18 of Figures) coupleable to the pipe and configured to provide output of the generation section to the pipe.
Van Blerk does not disclose the input section including a pressure regulator valve configured to control an input rate of the at least a portion of the input flow.
Richardson discloses the input section including a pressure regulator valve (120 of Figures; Col. 6:55-58) configured to control an input rate of the at least a portion of the input flow (Col. 6:51-55).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a pressure regulator valve in the input section of Van Blerk, as taught by Richardson, in order to control the flow of liquid to the turbine [Richardson: Col. 6:45-51].
Regarding claim 2, Van Blerk discloses further comprising an output valve (28 of Figures) configured in combination with the gate valve (26 of Figures) to enable and disable the at least a portion of the input flow carried through the generation section.
Regarding claim 3, Van Blerk discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the pressure regulator valve is configured to enable the at least a portion of the input flow to be less than an entire amount of the input flow.
Richardson discloses wherein the pressure regulator valve (120 of Figures; Col. 6:55-58) is configured to enable the at least a portion of the input flow to be less than an entire amount of the input flow (Col. 6:45-51).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a pressure regulator valve in the input section of Van Blerk, as taught by Richardson, in order to control the flow of liquid to the turbine [Richardson: Col. 6:45-51].
Regarding claim 4, Van Blerk discloses wherein the turbine (22 of Figures) of the generation section (30 of Figures) is configured to capture energy from at least one of a liquid or a gas as the at least a portion of input flow carried by the pipe section (Para. 0060).
Regarding claim 5, Van Blerk discloses further comprising a transfer mechanism (see annotated figure below), the transfer mechanism coupleable between the turbine (22 of Figures) and the generator (24 of Figures) to transfer at least a portion of the captured energy to the generator (Para. 0060, 0070).

    PNG
    media_image1.png
    525
    951
    media_image1.png
    Greyscale

Regarding claims 6, 15, Van Blerk discloses all of the elements of the current invention as mentioned above, however does not disclose further comprising a gear box coupleable to the transfer mechanism (see annotated figure above) between the turbine (22 of Figures) and the generator (24 of Figures), the gear box configured to translate motion received at the gear box from the transfer mechanism via the turbine to the generator.
Richardson discloses further comprising a gear box (86 of Figures) coupleable to the transfer mechanism (80 of Figures) between the turbine (74 of Figures) and the generator (84 of Figures), the gear box configured to translate motion received at the gear box from the transfer mechanism via the turbine to the generator.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a gear box coupled to the transfer mechanism of Van Blerk between the turbine and the generator, as taught by Richardson, since it was known in the art
that the generator receiving translation motion from a gearbox is essentially conventional [Richardson: Col. 5:36-38].
Regarding claims 7, 16, Van Blerk discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the generation section (30 of Figures) further includes a flange adapter assembly having, 
a tube configured to fit within at least a portion of the pipe section; and
a flow redirector coupleable to the tube, the flow redirector configured to redirect at least a portion of the input flow within the pipe section.
Richardson discloses wherein the generation section further includes a flange adapter assembly having, 
a tube (118 of Figures) configured to fit within at least a portion of the pipe section (112 of Figures); and
a flow redirector (114 of Figures) coupleable to the tube, the flow redirector configured to redirect at least a portion of the input flow within the pipe section (Col. 7:6-17).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a flange adapter having a tube and a flow redirector in the system of Van Blerk, as taught by Richardson, to redirect air, air/water mixture or water in the event of excess water in the system [Richardson: Col. 7:4-17].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832